 Case 2:20-cv-00105-JRG Document 3 Filed 04/12/20 Page 1 of 2 PageID #: 94




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION


ALTPASS LLC,

                      Plaintiff,

              v.
                                                              Civil Action No.
ONEPLUS TECHNOLOGY                                     JURY TRIAL DEMANDED
(SHENZHEN) CO., LTD.,


                     Defendant.


                       CORPORATE DISCLOSURE STATEMENT

       Plaintiff Altpass LLC (“Plaintiff”) is a Texas limited liability company. Plaintiff has no

parent corporation, and no publicly held company owns 10% or more of its stock.
 Case 2:20-cv-00105-JRG Document 3 Filed 04/12/20 Page 2 of 2 PageID #: 95




       DATED April 12, 2020.                          Respectfully submitted,

                                                      By: /s/ Neal Massand
                                                      Neal G. Massand
                                                      Texas Bar No. 24039038
                                                      nmassand@nilawfirm.com
                                                      Timothy T. Wang
                                                      Texas Bar No. 24067927
                                                      twang@nilawfirm.com
                                                      Stevenson Moore V
                                                      Texas Bar No. 24076573
                                                      smoore@nilawfirm.com

                                                      Ni, Wang & Massand, PLLC
                                                      8140 Walnut Hill Ln., Ste. 500
                                                      Dallas, TX 75231
                                                      Tel: (972) 331-4600
                                                      Fax: (972) 314-0900

                                                      ATTORNEY FOR PLAINTIFF
                                                      ALTPASS LLC



                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 12th day of April, 2020, I electronically filed the foregoing
document with the clerk of the court for the U.S. District Court, Eastern District of Texas, Marshall
Division, using the electronic case filing system of the court. The electronic case filing system
sent a “Notice of Electronic Filing” to the attorneys of record who have consented in writing to
accept this Notice as service of this document by electronic means.

                                                      /s/ Neal Massand
                                                      Neal Massnd
